            Case 1:20-cr-00217-LY Document 29 Filed 10/29/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

United States of America                         §
                                                 §
vs.                                              §                         1:20-cr-00217-LY-1
                                                 §
Jeremy Atkinson (1)                              §

                                             ORDER

      Before the Court are Defendant’s Motion to Reconsider Bond, filed October 19, 2020

(Dkt. 23), and the Government’s Response in opposition, filed October 29, 2020 (Dkt. 28). The

District Court referred Defendant’s Motion to the undersigned on October 20, 2020. Dkt. 25.

                                        I.   Background

      Defendant was arrested on August 26, 2020, pursuant to a warrant based on a complaint of

unlawful possession of a firearm by a previously convicted felon and by a person convicted of a

misdemeanor crime of domestic violence. See Dkts. 1-2, 10. After a detention hearing on

September 1, 2020, the Court found, by clear and convincing evidence, that no condition or

combination of conditions of release would reasonably assure the safety of the community.

Dkt. 13. Defendant therefore was ordered detained pending trial. Id.

      On September 15, 2020, Defendant was indicted on one count of unlawful possession of

firearms by a previously convicted felon, in violation of 18 U.S.C. § 922(g)(1), and one count of

unlawful possession of firearms by a person previously convicted of a misdemeanor crime of

domestic violence, namely Assault – Family Violence, in violation of 18 U.S.C. § 922(g)(9).

Dkt 14. Jury selection and trial are set for February 8, 2021. Dkt. 26.




                                                     1
           Case 1:20-cr-00217-LY Document 29 Filed 10/29/20 Page 2 of 3




                                           II. Analysis

    Under 18 U.S.C. § 3142(f)(2)(B), a detention hearing may be reopened

               at any time before trial if the judicial officer finds that information
               exists that was not known to the movant at the time of the hearing
               and that has a material bearing on the issue whether there are
               conditions of release that will reasonably assure . . . the safety of any
               other person and the community.

    In his Motion, Defendant makes two arguments for release. First, he contends that he has been

diagnosed with medical conditions requiring medical treatment, and that his requests to be seen by

medical professionals at the Bastrop County Jail, where he is in custody, have been denied.

“Therefore, Mr. Atkinson requests a medical release so that he may receive adequate medical care

and be given access to his proper medication.” Dkt. 23 at 1. With its Response, the Government

submitted Defendant’s medical records from the Bastrop County Jail.1 Dkt. 28, Attachment 1. The

records show that Defendant is under the care of medical professionals at the jail and is receiving

medication. This argument is not persuasive.

    Second, Defendant argues that defense counsel has received discovery comprising

“voluminous amounts of media (audio, video recordings) which requires the use of a computer to

view.” Id. at 2. Because the media room at the Bastrop County Jail is closed due to the COVID-

19 pandemic, Defendant contends, the defense “is burdened without the ability to meet with

counsel to review and prepare for trial.” Id. This argument also is not persuasive. As the

Government points out in its Response, Defendant does not allege that he has requested and been

denied any remedy other than release, such as transport to the United States Courthouse for purpose

of discovery review. Dkt. 28 at 5.




1
  The Court granted the Government’s motion to seal its response and attachments (Dkt. 27) because the
filing contains medical information about Defendant.

                                                    2
           Case 1:20-cr-00217-LY Document 29 Filed 10/29/20 Page 3 of 3




   After considering the factors set forth in 18 U.S.C. § 3142(g), information in the Pretrial

Services Report, and the evidence and arguments of counsel presented in their briefing on

Defendant’s Motion to Reconsider Bond, it remains the conclusion of the Court that Defendant

must be detained pending trial because the United States has proven by clear and convincing

evidence that no condition or combination of conditions of release would reasonably assure the

safety of the community. Relevant factors include the nature and circumstances of the offenses

charged, the weight of the evidence against Defendant, his lengthy criminal history and violent

past conduct, his repeated probation revocations, and the nature and seriousness of the danger to

the community that would be posed by his release. To the extent that Defendant’s Motion to

Reconsider Bond presents information that was not known at the time of Defendant’s detention

hearing, it has no material bearing on whether there are conditions of release that will reasonably

assure the safety of the community.

                                       III.   Conclusion

   For the foregoing reasons, IT IS ORDERED that Defendant’s Motion to Reconsider Bond

(Dkt. 23) is DENIED.

   SIGNED on October 29, 2020.



                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE




                                                  3
